DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 16 are objected to because of the following informalities:  
	In claim 1, line 18, the limitation “this drawbar” should be “the drawbar”;
	In claim 16, line 2, the limitation “second pitch travel device” is changed to “the second pitch travel device”.
	  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first pitch travel" in line 15.  There is insufficient antecedent basis for this limitation in the claim.

	Claim 2 recites the limitation "the yoke" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, this is taken to mean “the coupling yoke”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 8, 10, 12 and 16 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by international publication number WO 2007/132121 A1 to Frachineau (Machine translation used).

Regarding claims 1, 2, 5, 6, 8, 10 and 12 – 20, Franchineau discloses a coupling device (hitch 22) provided between a first and a second road vehicle (front vehicle 100 and rear vehicle 200) in order to couple these two vehicles, these two vehicles each having at 
	[Claim 1] a coupling yoke (first portion 221) secured to the first road vehicle and a coupling shaft (second portion 222) secured to the second road vehicle, the coupling shaft and the coupling yoke each including a proximal end provided to be fastened to its respective vehicle and a distal end, these distal ends being provided to be secured to one another during the coupling of the two vehicles (See Fig. 11), said coupling device comprising:
	- a roll travel device (hooking device 2221) of one vehicle relative to the other (to permit a little rotation clearance, Page 14); 
	- a yaw travel device (articulated system 2213 and 2223, Fig. 9) of one vehicle relative to the other;
	- a first pitch travel device (two side extensions 22150) of the first road vehicle relative to the coupling yoke; 
	- a second pitch travel device (two lateral extensions 22250) of the second road vehicle relative to the distal end of the coupling shaft (second portion 222), said second pitch travel device being separate from the first pitch travel; 
	these four travel devices all being separate and spaced apart from one another; and 
	wherein the first road vehicle (front vehicle 100) comprises a drawbar (first connecting pin 2215) including the coupling yoke (first part 221), the drawbar being mounted pivoting on the first road vehicle along a first horizontal axis transverse to the 
	[Claim 2] wherein: 
	- the roll travel device (hooking device 2221) is provided in the coupling shaft (second portion 222) to allow a roll travel of the second road vehicle (rear vehicle 200) in the longitudinal axis of the coupling shaft;
	- the yaw travel device (articulated system 2213 and 2223, Fig. 9) is provided in the coupling shaft to allow a yaw travel of the second road vehicle along a vertical axis passing through the coupling shaft; 
	- the first pitch travel device (two side extensions 22150) is provided secured to the yoke to allow a pitch travel of the first road vehicle along a first horizontal axis transverse to the longitudinal axis of the coupling shaft; and 
	- the second pitch travel device (two lateral extensions 22250) is provided in the coupling shaft to allow a pitch travel of the second road vehicle along a second horizontal axis transverse to the longitudinal axis of the coupling shaft;
	[Claim 5] wherein the yaw travel device (articulated system 2213 and 2223, Fig. 9) comprises a vertical pivot provided on the second vehicle (rear vehicle 200) and received rotating along a horizontal plane in a receiving housing (second frame 2225) provided in the coupling shaft (second portion 222);
	[Claim 6] wherein the receiving housing (second frame 2225) is provided near the proximal end of the coupling shaft (second portion 222, Fig. 9);

	[Claim 10] wherein the first pitch travel device (two side extensions 22150) further comprises a stiffening device (jack 22153) that tends to return the drawbar (first connecting pin 2215) to the horizontal position;
	[Claim 12] wherein when two vehicles are coupled by the coupling device (hitch 22), the distal end of the drawbar (first connecting pin 2215) of the first road vehicle (front vehicle 100) and the distal end of the coupling shaft (second portion 222) of the second road vehicle (rear vehicle 200) are in contact and locked to one another such that these two distal ends are immobile relative to one another (Fig. 11);
	[Claim 16] wherein the second pitch travel device (two lateral extensions 22250) is provided in the proximal half (the far left end, Fig. 11) of the coupling shaft (second portion 222);
	[Claim 17] wherein the first and second pitch travel devices (two lateral extensions 22250) each authorize a pitch travel of the road vehicle (front vehicle 100 and rear vehicle 200) with which they are associated along a first horizontal axis and a second horizontal axis, respectively, that are transverse to the longitudinal axis of the coupling shaft (second portion 222), these two axes being parallel and located in a same horizontal plane when the two coupled vehicles in turn travel on a same horizontal plane (Figs. 9 – 11);
	[Claim 18] wherein the first road vehicle (front vehicle 100) is a towing vehicle and in that the second road vehicle (rear vehicle 200) is a following vehicle (Figs. 1 – 4);

	[Claim 20] the road vehicle (front vehicle 100 and rear vehicle 200) according to claim 19, includes a coupling shaft (second portion 222) in the front and a coupling yoke (first portion 221) in the rear (Page 7). 

Allowable Subject Matter
Claims 3, 4, 9, 11, and 13 – 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding claim 3, Franchineau discloses the coupling device according to claim 2, wherein the coupling shaft comprises at least two parts moving relative to one another and between which the roll travel device is inserted, this roll travel device comprising a 

Regarding claim 7, Franchineau discloses the coupling device according to claim 5, but does not explicitly teach the vertical pivot is provided substantially near the axle of the second road vehicle located as close as possible to the coupling device, this vertical pivot being offset toward the front or the rear relative to said axle by a distance smaller than 30 cm, preferably smaller than 20 cm and more preferably smaller than 10 cm.  In figures 10 and 11, Franchineau indicates that the vertical pivot is closest to the rear axle of the first vehicle (100) and not the second vehicle (200).  Franchineau is silent as to the actual dimensions of the vehicle hitch and the axle and how and where the hitch attaches to the vehicles.

Regarding claim 9, Franchineau discloses the coupling device according to claim 8, but does not further disclose the yaw damping device comprises a horizontal track fastened to the second road vehicle and a calliper fastened to the coupling shaft, said calliper sliding with friction on the horizontal track.



Regarding claim 13, Franchinequ discloses the coupling device according to claim 2, but does not further disclose the coupling shaft comprises at least two parts that are movable relative to one another and between which the first pitch travel device is inserted, this first pitch travel device comprising a fork provided at the end of one of the parts of the coupling shaft in a horizontal plane, the free end of each of the arms of said fork being mounted rotating on a horizontal shaft transverse to the longitudinal axis of the coupling shaft and provided on two opposite lateral flanks of another part of the coupling shaft.  Claim 14 depends from claim 13, and therefore, is also allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Felicia L. Brittman/           Examiner, Art Unit 3611              

/MINNAH L SEOH/           Supervisory Patent Examiner, Art Unit 3611